DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed June 2, 2022, has been entered.  Claims 1, 3, 4, 7-12, 14-16, 18 and 21-24 are currently pending in the application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-12, 14, 16, 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Maleskey (Maleskey. 2012. “10 Protein Powder Recipes” downloaded September 2, 2020, from https://spryliving.com/articles/10-protein-powder-recipes/) in view of Dake et al. (US 2015/0011500) with evidence provided by Hughes (Hughes, B.P. 1958. “The amino acid composition of potato protein and of cooked potato.” British Journal of Nutrition. Vol. 12, pp. 188-195).
Regarding claims 1, 14 and 16, Maleskey teaches comfort foods and a method of making comfort foods comprising protein powder, where the comfort foods include oatmeal, mashed potatoes, pancakes (i.e., battered dough), muffins, vegetable soup, and pizza (see entire document) and protein powder is added to the foods.  Maleskey is silent as to the branched chain amino acid content of the comfort foods.  However, where Maleskey teaches comfort foods as claimed, the comfort foods of Maleskey are considered to have branched chain amino acids to meet the instant claims.  Hughes provides evidence that potatoes, at least, comprise branched chain amino acids.
While some of the recipes specify the types of protein powder, Maleskey teaches that, generally, protein powders are helpful in adding nutrition to foods, and that there are many different types of protein powder (p. 1).
Maleskey is silent as to the addition of a protein powder containing one or more branched chain amino acids.
Dake et al. teach a protein mix containing one or more branched chain amino acids [0016].  The protein mix of Dake et al is taught to be provided in powder form, and is added to foodstuffs to improve the nutritional content of the foodstuff [0005-0006].  
While neither Maleskey nor Dake et al. report the protein content of the starting foodstuff, where Maleskey teaches preparing various “comfort foods” with protein powder, and where Dake et al. teach their protein powder to provide nutritional and health benefits, it would have been obvious to have utilized the powder of Dake et al. in the recipes of Maleskey in order to further improve the nutritional value of the foodstuffs taught by Maleskey to provide the compositions with a protein content as claimed.  
Further, applicant’s attention is directed to In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221

Given that comfort foods such as mashed potatoes were known to be provided comprising protein powder, to have utilized the protein powder of Dake et al. is not considered to be an unobvious contribution over the art and is considered to provide a branched chain amino acid content as claimed where the instant specification at [0016] states that protein compositions according to the instant invention can be prepared by the method described in 14/325,694, which is the Dake et al. publication.
Regarding claims 1 and 3, where the protein powder of Dake et al. is incorporated in comfort foods as claimed, where the instant specification at [0016] states that protein compositions according to the instant invention can be prepared by the method described in 14/325,694, which is the Dake et al. publication, the addition of the protein powder of Dake et al. to the foodstuffs of Maleskey is considered to contribute to the protein content as claimed.  
Regarding claims 4, 7 and 8, the protein mix of Dake et al. is prepared from chicken or turkey (i.e., poultry which is an animal) [0005].
Regarding claim 9, Dake et al. do not teach the fat content of their protein composition.  They do speak to the removal of fat in the preparation of a broth prepared from turkey parts [0048].  Further, the instant specification at [0016] states that protein compositions according to the instant invention can be prepared by the method described in 14/325,694, which is the Dake et al. publication.  Therefore, the addition of the protein composition of Dake et al. to the foods of Maleskey does not increase the fat content of the various foodstuffs.
Regarding claim 10, given that the combination of Maleskey and Dake et al. teaches adding protein powders as claimed to various “comfort foods”, the foodstuffs provided by the combination of Maleskey and Dake et al. are considered to have a protein content as claimed.  Further, one of ordinary skill wishing to increase the protein content would have been able to have added an amount of protein powder to provide the foodstuffs with the desired final protein content.  This would have required no more than routine experimentation, and would have provided the predictable result of a foodstuff having an increased protein content.
Regarding claim 11, where the instant specification at [0016] states that protein compositions according to the instant invention can be prepared by the method described in 14/325,694, which is the Dake et al. publication, the protein mix of Dake et al. is considered to comprise one or more peptides as claimed. 
Regarding claim 12, the protein mix of Dake et al. comprises amino acids including valine, leucine, and isoleucine, as well as arginine, lysine and methionine  [0016; Table 3-AAC1-1].
Regarding claim 18, Maleskey does not specifically teach the starting protein content of the comfort food.  However, where Maleskey teaches the addition of protein powder to a variety of comfort foods such as vegetable soup, which would contain little protein on its own, the proteins from the protein mix are considered to contribute to more than 90% of the total protein content in the composition.
Further, where the starting “comfort food” contained little or no protein, it would have been obvious to have added a protein mix as taught by Maleskey to the comfort food in order to increase the protein content in the comfort food.  To have utilized the protein mix to contribute to the total protein content as claimed would have required no more than routine experimentation in order to have increased the protein content as claimed.  Protein mixes are known to be added to foodstuffs to increase protein content.  Thus, the claimed amounts are not considered to represent an unobvious contribution over the prior art.
Regarding claim 21, Maleskey teaches rice protein, pea protein, casein protein and whey protein in the recipes.  These protein mixes are provided from plant (rice and pea) and animal (casein and whey).
Further regarding claims 21 and 22, the protein mix of Dake et al. is prepared from chicken or turkey (i.e., poultry which is an animal) and is also taught to be provided in powder form [0005].
Therefore, where Maleskey teaches the addition of protein powders to foodstuffs in order to increase the protein content of the foodstuff, it would have been obvious to have utilized a protein powder as taught by Dake et al. with the reasonable expectation that a suitable foodstuff would be provided.  This would have required no more than routine experimentation as protein powders are known to be added to foodstuffs, and known to be prepared from sources as claimed.
Regarding claims 23 and 24, Maleskey teaches comfort foods prepared from batters (e.g., pancakes and muffins).

Claims 1, 3, 4, 7-12, 15, 16, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Little House Living (Little House Living. 2013. “Chicken Broth Gravy” downloaded February 25, 2021, from https://www.littlehouseliving.com/chicken-broth-gravy.html) in view of Raghavan et al. (US 2005/0170060) with evidence provided by Sowers (Sowers, S. 2009. “A Primer on Branched Chain Amino Acids”. Downloaded February 25, 2021, from https://www.huhs.edu/literature/BCAA.pdf).
Regarding claims 1 and 15, Little House Living teaches gravy, a comfort food, prepared with corn starch, potato starch or arrowroot.  Little House Living teaches that the gravy is prepared using chicken broth (p. 5).  Little House Living is silent as to the branched amino acid content of the comfort food.  However, given that the claimed comfort foods include “gravy”, the gravy of Little House Living is considered to have a branched amino acid content to meet the claims.
Little House Living is silent as to the chicken broth being a protein mix to provide the composition with a higher protein content and a branched chain amino acid content.
Raghavan et al. teach a protein mix as a high protein broth, and state that the RO retentate was used as a base ingredient in a commercial chicken broth (Fig. 3 “RO Retentate” having 38.2% protein; [0042]).
Sowers provides evidence that chicken contains branched amino acids (p. 4 “Summary”).
Therefore, where Little House Living teaches preparing gravy with chicken broth, and where Raghavan et al. teaches a high protein chicken broth, it would have been obvious to have utilized the broth of Raghavan et al. in the Little House Living gravy in order to increase the protein content of the gravy.
Further, applicant’s attention is directed to In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221

Given that comfort foods such as gravy were known to be provided comprising chicken broth, to have utilized the broth of Raghavan et al. is not considered to be an unobvious contribution over the art and is considered to provide a protein and branched chain amino acid content as claimed where Sowers teaches branched amino acids are present in chicken.
Regarding claim 3, where the protein broth of Raghavan et al. containing 38% by weight protein is incorporated in gravy, and the only additional ingredients in the gravy are a starch and seasonings, the addition of the broth of Raghavan et al. is considered to contribute to the protein content as claimed.  
Regarding claims 4, 7 and 8, the protein mix of Raghavan et al. is prepared from chicken (i.e., poultry which is an animal) [0043].
Regarding claim 9, Raghavan et al. teach the fat content of the RO retentate is 0.8% (Fig. 3).  They also speak to the removal of fat while retaining significant amounts of proteinaceous solids [0014].  Therefore, given the negligible amount of fat in the composition of Raghavan et al., the addition of the protein composition of Raghavan et al. to the gravy of Little House Living is not considered to increase the fat content of the gravy.
Regarding claim 10, where the protein mix (i.e., chicken broth) of Raghavan et al. is taught to have a protein content of 38% (Fig. 3-RO Retentate), and the chicken broth is the major ingredient in the gravy of Little House Living, the composition comprises at least 20% (w/w) protein.
Regarding claim 11, Raghavan et al. do not specifically speak to the presence of peptides having 10 or fewer amino acids.  However, they do teach that the process for development of their broth begins with using proteolytic enzymes to break down protein molecules [0030].  Therefore, the protein mix of Raghavan et al. is considered to comprise one or more peptides having 10 or fewer amino acids.
Regarding claim 12, the protein mix of Raghavan et al., which is prepared from chicken, comprises amino acids including valine, leucine, and isoleucine as evidenced by Sowers.
Regarding claims 16 and 20, Little House Living teaches adding chicken broth to gravy (p. 5).  Little House Living does not teach adding a protein mix to the composition.
Raghavan et al. teaches a protein mix in the form of broth that has an increased protein content as detailed above with regard to claim 1.  
Therefore, to have utilized the broth of Raghavan et al. in the preparation of the Little House Living gravy is considered to be obvious for the same reasons as set forth above with regard to claim 1.
Regarding claims 16 and 18, the combination of Little House Living and Raghavan et al. does not teach the protein content of the resultant foodstuff.  However, where the starting “comfort food” contained little or no protein, it would have been obvious to have added a protein broth as taught by Raghavan et al. to the gravy in order to increase the protein content in the gravy.  To have utilized the protein mix to contribute to the total protein content as claimed would have required no more than routine experimentation in order to have increased the protein content as claimed.  Protein mixes are known to be added to foodstuffs to increase protein content.  Thus, the claimed amounts are not considered to represent an unobvious contribution over the prior art.
Regarding claims 21 and 22, the protein mix/broth of Raghavan et al. is prepared from chicken (i.e., poultry which is an animal) [0043].

Response to Arguments

Applicant's arguments filed June 2, 2022, have been fully considered, but they are not persuasive.
Applicant argues that most, if not all, of the comfort food recited in claim 1 are made by a process wherein a batter is formed, and Maleskey cautions against adding too much protein powder to batters (Remarks, pp. 5-6).
This argument is not persuasive.  Maleskey does caution against adding too much protein powder to batters.  However, where applicant states that “most, if not all” of the comfort food recited in claim 1 is prepared from a batter, the examiner notes that the only foods prepared from “batter” taught in the instant specification are waffles and bread dough.  None of the other foodstuffs claimed have a protein powder added to a “batter” in the preparation.  Rather, the protein mix is simply added to, e.g., a cheese sauce for macaroni and cheese, or a pizza sauce.  
Further, given that Maleskey teaches adding protein powders to foodstuffs, generally, and Dake et al. teach a protein powder comprising branched chain amino acids, the addition of any amount of protein powder to a comfort food continues to be considered obvious over the combination of prior art.  While the prior art does not specifically teach an amount of protein in the composition as claimed, the higher amount of protein is not considered to provide an unexpected result.  Rather, adding a higher amount of protein powder would have been expected to provide the predictable result of a foodstuff comprising a higher amount of protein.
Applicant argues that the combination of Little House Living and Raghavan does not render the instant claims obvious because none of the references teach the mixing ratio such that the protein mix contributes at least 60% of the total protein of the composition (Remarks, p. 6).
This argument is not persuasive.  As stated in the rejection above, it would have been obvious to have utilized the broth of Raghavan et al. in the Little House Living gravy in order to increase the protein content of the gravy.  Protein mixes are known to be added to foodstuffs to increase protein content.  Thus, the claimed amounts are not considered to represent an unobvious contribution over the prior art.
Applicant again argues that the references cited by the examiner do not teach or suggest that the final content of branched chain amino acids is higher than the content of the branched chain amino acids in the comfort food before the protein mix is added.  Applicant further asserts that “substantial differences” exist between the claimed invention and the cited art.  (Remarks, pp. 6-7).
These arguments are not persuasive.  Where the prior art teaches a protein mix that is the same as taught by applicant, and protein mixes are known to be added to the claimed comfort foods, the claimed composition and method are considered to be obvious over the prior art.  Further, where Raghavan et al. does not speak to BCAA content in their high protein broth, but Sowers teaches that BCAAs occur in chicken, and broth is known to be added to comfort foods as claimed, the combination of prior art is considered to meet the claims.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Additionally, it remains that Applicant has provided no evidence of these “substantial differences” that are asserted to exist in the compositions according to the instant invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791